PCIJ_AB_65_DanzigLegislativeDecrees_LNC_NA_1935-12-04_ADV_01_NA_03_EN.txt. 67

INDIVIDUAL OPINION BY M. NAGAOKA.

[ Translation. |

;

The view that the expression ‘law’, as used in Part II
of the Constitution of Danzig, means a law passed in accord-
ance with Article 43 of that Constitution is not convincing ;
for it is impossible that a law of the kind contemplated in
this part of the Constitution should always go into full detail.
That moreover is why it is generally recognized that a penal
law may leave details to be provided for by means of
administrative regulations.

It is also the fact that a penal law may—and that penal
laws do in fact frequently—leave the details of its application
to the courts. Accordingly, in order to ascertain whether the
two decrees of August 29th, 1935, issued as decrees having
force of law, are inconsistent with the Danzig Constitution,
it must be ascertained whether these legislative decrees leave
too much latitude to the courts, allowing them so absolute
a discretion in rendering judgment that they may even ignore
the provisions of the Constitution. It is difficult to see how
the answer to this question can be in the affirmative. The
two legislative decrees in question oblige the courts, when
rendering judgment in pursuance of them, to fulfil two
conditions which considerably restrict the measure of the
discretion which they may exercise. Persons endeavouring to
circumvent the provisions of a penal law will try to take
advantage of any loopholes or imperfections which it may
offer. If however the law were applied by analogy under the
conditions laid down by the legislative decrees, such persons
would realize beforehand that their actions were liable to
punishment.

On the other hand, the fact must not be lost sight of
that the Constitution of the Free City of Danzig was drawn
up in agreement with the High Commissioner of the League
of Nations and can only be altered with the authorization of
the League. It follows that the Free City has no right to delete
or amend any provision of the Constitution simply of its own
free will. The Constitution in force in Danzig must therefore
be the Constitution as approved by the League of Nations.
This is an international obligation which the Senate of the
Free City cannot evade; and the Danzig courts make it
their duty strictly to respect the provisions of the Constitution
which override all other laws.

30

 

 
A./B. 65 (DANZIG LEGISL. DECREES). — OP. NAGAOKA 68

Hitherto the League of Nations has considered that the
measures provided by Danzig legislation afford the necessary
guarantee that the Constitution will be respected. If the
League came to the conclusion that these measures were not
sufficient, it would be for the League to call upon the Free
City, in virtue of the Treaty of Versailles, to give such new
guarantees as the League considered indispensable in order to
enable it to fulfil the mission entrusted to it.

Having regard to the foregoing, I am of opinion that the
legislative decrees in question of August 20th, 1935, are
consistent with the Constitution or, more precisely, that they
in no way affect the provisions of that instrument, although
they confer on the courts powers wider than those which
they previously possessed; on the other hand, I am of
opinion that, when a judgment is rendered in application of
the terms of these legislative decrees, there may be a question
whether that judgment is or is not in conformity with the
Constitution.

(Signed) H. NAGAOKA.

31

 
